                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 12/30/2019
 KODY JOSEPH MELANCON,

                                Plaintiff,
                                                                19-CV-10040 (VEC)
                    -against-
                                                              ORDER OF SERVICE
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                                Defendant.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant New York City

Department of Education.

       Plaintiff is directed to serve the summons and complaint on each Defendant within 90

days of the issuance of the summons. If within those 90 days, Plaintiff has not either served

Defendant or requested an extension of time to do so, the Court may dismiss the claims against

Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   December 30, 2019
          New York, New York

                                                            VALERIE CAPRCAPRONI
                                                                             RONI
                                                          United States District Judge
